UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q/A (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto COMMISSION FILE NUMBER 333-156383 China Chemical Corp. (Exact Name of small business issuer as specified in its charter) Delaware 26-3018106 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, Electric Power Road, Zhou Cun District, Zibo, People’s Republic of China 255330 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: 86-0533-616899 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of April 4, 2011 the issuer had 30,015,000 outstanding shares of Common Stock, par value $0.0001. EXPLANATORY NOTE We are filing this Amendment No. 2 to the Quarterly Report on Form 10-Q/A (the “Amendment”) to amend certain disclosure under Item 2 Management’s Discussion and Analysis of Financial Condition and Result of Operation in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, originally filed with the Securities and Exchange Commission (the “SEC”) on November 15, 2010 (our “Quarterly Report”), as amended by Amendment No. 1, filed on April 11, 2010. All other information contained in our Quarterly Report remains unchanged. This Amendmentcontinues to speak as of the date of the Quarterly Report, and except as expressly set forth herein we have not updated the disclosures contained in this Amendment to reflect any events that occurred at a date subsequent to the filing of the Quarterly Report. The filing of this Amendment is not a representation that any statements contained in items of the Quarterly Report other than that information being amended are true or complete as of any date subsequent to the date of the Quarterly Report. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Result of Operation 2 Item 3. Quantitive amd Qualitive Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PARTII Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reseved) 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 PARTI ITEM 1. FINANCIAL STATEMENTS. CHINA CHEMICAL CORPORATION (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONTENTS PAGE F - 1-2 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 PAGE F - 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE F - 4-5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) PAGE F - 6-32 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) 1 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2010 December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable Prepayments for goods, net of allowance of $158,090 and $155,329 at September 30, 2010 and December 31, 2009, respectively Prepaid expenses and other receivables Due from a related party Due from an employee Deferred taxes Total current assets LONG-TERM ASSETS Property, plant and equipment, net Construction in progress Land use rights, net Due from a related party Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to condensed consolidated financial statements. F-1 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY September 30, 2010 December 31, 2009 (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of financial obligation, sale-leaseback, net - Current portion of long-term bank loans Total current liabilities LONG-TERM LIABILITIES Long-term portion of financial obligation, sale-leaseback, net - Long-term bank loans Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.0001 par value, 80,000,000 shares authorized, 30,000,000 and 19,861,700 shares issued and outstanding as at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings (restricted portion is $1,857,451 at September 30, 2010 and December 31, 2009) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, REVENUES $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income from a related party, net Interest expense, net ) Other income (expense), net ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain (loss) ) ) OTHER COMPREHENSIVE INCOME (LOSS) ) ) COMPREHENSIVE INCOME $ WEIGHTED-AVERAGE SHARES OUTSTANDING, BASIC AND DILUTED NET INCOME PER SHARE, BASIC AND DILUTED $ See accompanying notes to condensed consolidated financial statements. F-3 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred taxes ) ) Amortization of financial obligation, sale-leaseback - Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) ) Prepayments for goods ) Inventories ) Prepaid expenses and other receivables Due from a related party ) ) Increase (Decrease) In: Accounts payable Other payables and accrued liabilities Customer deposits ) ) Income taxes payable Payable to contractors ) - Due to related parties Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) - Purchases of construction in progress ) ) Issuance of notes receivable ) ) Repayments of notes receivable Deposit for a land use right and fixed assets to a related party - ) Due from a related party ) Net cash used in investing activities ) ) See accompanying notes to condensed consolidated financial statements. F-4 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ Due from an employee ) ) Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Capital contribution from shareholders - Proceeds from long-term bank loans - Repayment of long-term bank loans ) - Net proceeds from financial obligation sale-leaseback - Repayment of financial obligation, sale-leaseback ) - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION Income taxes paid $ $ Interest paid $ $ See accompanying notes to condensed consolidated financial statements. F-5 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES China Chemical Corp. (Formerly Bomps Mining, Inc.) was incorporated in the California on July 16, 2008. Effective on September 24, 2010, Bomps Mining, Inc. changed its name to China Chemical Corp. (“CHCC” or the “Company”). Gold Champ Consultants Limited, a Hong Kong corporation (“Gold Champ”) is a holding company whose asset is 100% of the registered capital of Zibo Costar Information Consulting Co., Ltd. ("Zibo Costar "), a Wholly-Owned Foreign Enterprise ("WOFE") organized under the laws of the People's Republic of China ("PRC"). Zibo Jiazhou Chemical Industry Co., Ltd., a limited liability enterprise organized under the laws of the People's Republic of China ("ZBJZ") is a manufacturing company that is based in Shandong, China. It is principally engaged in the manufacturing of organic chemical compounds. (a)Share Exchange Agreements On September 30 2010, CHCC entered into a Share Exchange Agreement (the “share exchange”) with Gold Champ and the shareholders of Gold Champ.As a result of the share exchange, CHCC acquired 100% of the issued and outstanding capital of Gold Champ in exchange for 19,861,700 shares of CHCC’s common stock, par value $0.0001, thereby providing the former shareholders of Gold Champ approximately 66% ownership equity in CHCC at September 30, 2010. On September 30, 2010, CHCC had outstanding common stock of 3,000,000 shares.On September 24, 2010, CHCC declared a nine share for one share dividend and the dividend was delivered on October 4, 2010. As a result of the stock dividend issuance, CHCC’s outstanding common stock was 30,000,000 on October 4, 2010.The 19,861,700 shares to effectuate the share exchange were transfers of common stock at the time of the stock dividend and not newly issued shares.All comparative common stock amounts have been adjusted to reflect the stock dividend and recapitalization. F-6 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) (b)Variable Interest Entity Arrangements On September 30, 2010, Zibo Costar entered into a series of contractual agreements (known as a “variable interest entity” (VIE) arrangement, which are more fully described below) with ZBJZ and its shareholders to govern Zibo Costar’s relationships with ZBJZ.These contractual arrangements allow the Company to obtain effective control over ZBJZ through the ability to exercise all the rights of ZBJZ's shareholders, the rights to absorb substantially all of the economic residual benefits and the obligation to fund all of the expected losses of ZBJZ. Zibo Costar has been determined to be the primary beneficiary of ZBJZ because it is most closely associated with ZBJZ due to its obligation to provide unlimited financial support and its ability to determine strategic business decisions of ZBJZ through voting rights.In accordance with SEC Regulation SX-3A-02 and Accounting Standards Codification ("ASC") topic 810 ("ASC 810"), Consolidation, the Company, through Zibo Costar, consolidates the operating results of ZBJZ. The VIE arrangements comprise following significant terms: i. Exclusive service agreement: Under these agreements Zibo Costar provides exclusive management and technical services and exclusive technology consulting services to ZBJZ in exchange for substantially all of the net income of ZBJZ. ii. Equity pledge agreement: As collateral to ensure ZBJZ’s payments under the exclusive service agreements, the shareholders of ZBJZ, through an equity pledge agreement, pledged all of their rights and interests in ZBJZ, including voting rights and dividend rights, to Zibo Costar. iii. Exclusive option agreement: In addition, the shareholders of ZBJZ, through an exclusive option agreement, granted to Zibo Costar an exclusive, irrevocable and unconditional right to purchase part or all of the equity interests in ZBJZ when the purchase becomes permissible under the relevant PRC Law. After the share exchange and VIE arrangements, Gold Champ and Zibo Costar became wholly-owned subsidiaries of CHCC, and ZBJZ became the principal operating VIE. The exchange transaction was accounted for as a reverse acquisition in accordance with ASC 805-10 “Business Combinations”.The acquisition is accounted for as the recapitalization of CHCC. Accordingly, the condensed consolidated statements of income include the results of operations of ZBJZ from January 1, 2010 and 2009, and the results of operations of CHCC from the acquisition date through September 30, 2010. F-7 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) The following financial statement amounts and balances of the VIE were included in the accompanying condensed consolidated financial statements： September 30, 2010 December 31, 2009 (Unaudited) Total assets $ $ Total liabilities $ $ Nine Months Ended September 30, (Unaudited) (Unaudited) Revenues $ $ Net income $ $ 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Presentation The unaudited condensed consolidated financial statements of CHCC, Gold Champ, Zibo Costar and ZBJZ have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Rule 8.03 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed balance sheet information as of December 31, 2009 was derived from the audited financial statements included in the Form 8-K, filed with the Securities and Exchange Commission on October 1, 2010. The interim financial statements should be read in conjunction with the Form 8-K. F-8 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (b)Principles of Consolidation The condensed consolidated financial statements include the accounts of CHCC and its subsidiaries and VIE. Inter-company balances and transactions have been eliminated in consolidation. (c)Concentrations The Company has major customers who accounted for the following percentage of total sales and total accounts receivable: Customers Sales Nine Months Ended September 30, Accounts Receivable September 30, 2010 December 31, 2009 Company A 25% 32% 39% 7% Company B 7% - 30% - Company C 20% - 18% - Company D - 16% - 56% Company E - 21% - 28% F-9 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (c) Concentrations (Continued) The Company has major suppliers who accounted for the following percentage of total purchases and total accounts payable: Suppliers Purchases Nine Months Ended September 30, Accounts Payable September 30, 2010 December 31, 2009 Company F 6% 16% - 33% Company G 30% 9% 17% 17% Company H 30% 46% 60% - (d)Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made. Actual results could differ materially from those estimates. (e)Fair Value of Financial Instruments Accounting Standards Codification (“ASC”) 820-10, Fair Value Measurements, establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. F-10 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (e) Fair Value of Financial Instruments (Continued) These tiers include: •Level 1—defined as observable inputs such as quoted prices in active markets; •Level 2—defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and •Level 3—defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. Cash and cash equivalents consist primarily of high rated money market funds at a variety of well-known PRC and international institutions with original maturities of three months or less. Restricted cash represent time deposits on account for bank acceptance notes. The original cost of these assets approximates fair value due to their short-term maturity. See Note 12. The carrying amounts of other financial assets and liabilities, such as accounts receivable, notes receivable, prepaid expenses and other receivables, due from an employee, due from a related party, accounts payable, other payables and accrued liabilities, short-term bank loans, customer deposits, notes payable, income tax payable, due to related parties, payable to contractors, current portion of financial obligation, sale-leaseback, net and current portion of long-term bank loans, approximate their fair values because of the short-term maturity of these instruments. (f)Revenue Recognition Revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers. Revenue is recognized when all of the following criteria are met: -Persuasive evidence of an arrangement exists, -Delivery has occurred or services have been rendered, -The seller’s price to the buyer is fixed or determinable, and -Collectability is reasonably assured. F-11 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (g)Retirement Benefits Retirement benefits in the form of contributions under defined contribution retirement plans to the relevant authorities are charged to operations as incurred. Retirement benefits amounting to $69,362 and $64,045 were charged to operations for the nine months ended September 30, 2010 and 2009, respectively. (h)Foreign Currency Translation The accompanying condensed financial statements are presented in United States dollars. The functional currency of the Company is the Renminbi (RMB). The condensed financial statements are translated into United States dollars from RMB at period-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts are translated at their historical exchange rates when the capital transactions occurred. September 30, December 31, September 30, Period end RMB: US$ exchange rate - Average period RMB: US$ exchange rate - (i)Comprehensive Income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to recognize under current accounting standards as components of comprehensive income should be reported in a financial statement that is presented with the same prominence as other financial statements. The Company’s current component of other comprehensive income is the foreign currency translation adjustment. F-12 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (j)Segment The Company operates in one business segment, the development, manufacture, and commercialization of maleic anhydride and phthalic anhydride and their byproducts in the PRC. The Company had no sales outside of the PRC for the three and nine months ended September 30, 2010 and 2009. (k)Earning Per Share Basic earnings per share are computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. The Company does not have dilutive securities for the three and nine months ended September 30, 2010 and 2009. (l)New Accounting Pronouncements There were no new accounting pronouncements not yet adopted by the Company that would have a material effect on the Company’s condensed consolidated financial statements as of September 30, 2010. 3. LIQUIDITY The Company has a working capital deficit of $12,573,698 at September 30, 2010. This was principally due to the Company’s use of cash to purchase construction in progress.The Company currently generates its cash flow through operating income, and the Company had a net income of $9,039,248 for the nine months ended September 30, 2010. As of the date of this report, the Company has not experienced any liquidity problems in settling payables in the normal course of business or repaying the bank loans when they become due. To improve liquidity, the Company may explore new expansion opportunities and funding sources from which the management may consider seeking external funding and financing. F-13 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 4. INVENTORIES Inventories consist of the following: September 30, 2010 December 31, 2009 (Unaudited) Raw materials $ $ Work-in-progress Finished goods Total inventories $ $ The net book value of $4,244,081 and $1,834,912 of raw materials inventory is pledged as collateral for a short-term bank loan at September 30, 2010 and December 31, 2009, respectively. See Note 11. 5. NOTES RECEIVABLE Notes receivable consist of the following: September 30, 2010 December 31, 2009 (Unaudited) Bank Acceptance Notes (aggregated by month): Due March, 2011 $ $ - Due June, 2010 (Settled on its due date) - Due May, 2010 (Settled on its due date) - Due March, 2010 (Settled on its due date) - Total notes receivable $ $ All the bank acceptance notes are interest free. F-14 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 6. RELATED PARTY TRANSACTIONS (I) Due From A Related Party September 30, 2010 December 31, 2009 (Unaudited) Zibo Jiazhou Heat and Power Co., Ltd. (“ZJHP”), no fixed repayment term, interest free, guaranteed by the vice chairman of the Company a ) $ $ ZJHP, no fixed repayment term, interest rate at 5.91% per annum, unsecured, subsequently settled a ) - Total due from a related party $ $ (II) Due From An Employee September 30, 2010 December 31, 2009 (Unaudited) Current $ $ Total due from an employee b) $ $ (III) Due From A Related Party-Long Term September 30, 2010 December 31, 2009 (Unaudited) Zibo Eagle Textile Co., Ltd. (“Eagle”) c ) $ $ (IV) Due To Related Parties September 30, 2010 December 31, 2009 (Unaudited) Lu Feng d ) $ $ Due to employees e ) Total due to related parties $ $ F-15 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 6.RELATED PARTY TRANSACTIONS (CONTINUED) a)ZJHP is controlled by the vice chairman of the Company. For the nine months ended September 30, 2010 and 2009, the Company had transactions with ZJHP as follows: Nine Months Ended September 30, (Unaudited) (Unaudited) Sales of steam to ZJHP $ $ Lease of equipment to ZJHP Purchases of electricity from ZJHP Interest income from ZJHP On January 1, 2010 and January 5, 2009, the Company signed a one year lease agreement for equipment and buildings with ZJHP with an annual rental fee of $5,963,567 and $7,164,973, respectively. During 2010 and 2009, machinery and buildings with a net book value of $33,153,550 and $35,233,127, respectively, were leased to ZJHP. See Note 8. For the nine months ended September 30, 2010 and 2009, depreciation for the property was $2,682,196 and $2,654,775, respectively, and related business tax for the leases were $253,598 and $268,283, respectively. For the nine months ended September 30, 2010 and 2009, the net lease income was $2,136,161 and $2,442,604, respectively. ZJHP provided a guarantee of certain short-term bank loans borrowed by the Company. See Note 11. b)Due from an employee represents the time deposits paid to an employee as collateral for two bank acceptance notes and one bank acceptance note at September 30, 2010 and December 31, 2009, respectively.The balances are unsecured, interest free, and have no fixed repayment terms. The balances were subsequently settled. See Note 12. c)Eagle is controlled by the vice-chairman of the Board of Directors of the Company.On December 23, 2007, the Company entered into an agreement with Eagle to purchase a land use right and fixed assets on the land with a total contract amount of $19,802,852.The balances represent deposits paid to Eagle, and they are unsecured, interest free, and have no fixed repayment term. The land use right and fixed assets were pledged as collateral against certain short-term bank loans borrowed by the Company.The Company estimates the transaction will be closed in June, 2011.See Notes 11 and 16. F-16 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 6.RELATED PARTY TRANSACTIONS (CONTINUED) d)Lu Feng is the chairman and CEO of the Company. The balances represent business and travelling related expenses paid by the CEO on behalf of the Company. The outstanding balances are unsecured, interest free and have no fixed repayment terms. The CEO also provided a personal guarantee for short-term bank loans borrowed by the Company. See Note 11. e)Due to employees are interest-free, unsecured and have no fixed repayment terms. The amounts primarily represent business and travelling related expenses paid by employees on behalf of the Company. 7. PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment consist of the following: September 30, 2010 December 31, 2009 (Unaudited) At cost: Buildings $ $ Machinery Motor Vehicles Office equipment Leased fixed assets Assets recorded under financial obligation, sale-leaseback - Less : Accumulated depreciation Buildings $ $ Machinery Motor Vehicles Office equipment Leased fixed assets Assets recorded under financial obligation, sale-leaseback - Property, plant and equipment, net $ $ F-17 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 7.PROPERTY, PLANT AND EQUIPMENT, NET (CONTINUED) For the nine months ended September 30, 2010 and 2009, depreciation expense was $4,407,161 and $4,438,899, respectively. See Notes 8 and 14. 8. OPERATING LEASE TO A RELATED PARTY On January 1, 2010 and January 5, 2009, the Company signed a one year lease agreement for buildings and machinery with ZJHP with an annual rental fee of $5,963,567 and $7,164,973 respectively. The Company leased the assets to ZJHP because the Company is not at an operating capacity to fully utilize the assets. In the future the Company may cease leasing the assets if its capacity increases, or they may lease the assets to another company.The Company’s property on operating lease by major classes consists of the following: September 30, 2010 December 31, 2009 At cost: Buildings $ $ Machinery Less : Accumulated depreciation Buildings Machinery Leased fixed assets, net $ $ For the nine months ended September 30, 2010 and 2009, the depreciation expense for the leased fixed assets was $2,682,196 and $2,654,775, respectively, which was netted in the Company’s statements of income and comprehensive income against lease income from a related party, net. See Notes 6 and 7. F-18 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 9. LAND USE RIGHTS, NET Land use rights consist of the following: September 30, 2010 December 31, 2009 (Unaudited) Cost of land use rights $ $ Less: Accumulated amortization Land use rights, net $ $ Amortization expense for the nine months ended September 30, 2010 and 2009 was $181,714 and $157,452, respectively. Amortization expense for the next five years and thereafter is as follows: Period ended September 30, 2011 $ Thereafter Total $ All of land use rights are pledged as collateral for a long-term bank loan at September 30, 2010 and December 31, 2009. See Note 13. F-19 CHINA CHEMICAL CORP. (FORMERLY BOMPS MINING, INC.) AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) CONSTRUCTION IN PROGRESS Construction in progress consists of the following: September 30, 2010 December 31, 2009 (Unaudited) Buildings $ $ Machinery Total $ $ Capitalized interest for the nine months ended September 30, 2010 and 2009 is $1,066,777 and $201,069, respectively. See Notes 13 and 16. SHORT-TERM BANK LOANS Short-term bank loans consist of the following: September 30, 2010 December 31, 2009 (Unaudited) Qishang Bank, due November 25, 2010, interest rate at 9.027% per annum, guaranteed by Shandong Jide Ecological Technology Co., Ltdand Zibo Jiazhou Hotel Co., Ltd. $ $
